Title: William Smith Shaw to Abigail Adams, 25 November 1798
From: Shaw, William Smith
To: Adams, Abigail


          
            Philadelphia Nov 25th 1798 Sunday Evening
            My dear Aunt
          
          I have a thousand things to tell you and but a few minutes to write. We arrived in this city fryday Evening about seven Oclock— the first week we had most beautiful weather & found the roads most excellent— the President said he never knew them to be so good. but the snow made them as bad as they were before good. We had not been in the house but a few minutes before his Excellency the Govenor came in, with a couple of Gentlemen, whom he introduced to the president & then turned round & shook hands with them himself, as if he had not before seen them. “I wish to God, Mr president, you had not come till tomorrow; for I had ordered all my troops out to escort you into the city— you may depend upon it, sir, that there are not any citizens of the United States (here he let his hat fall) more attached to the federal government & to you, personally, Sir, than those of Pensylvania & they wished very much to show you their respect & attachment on this occasion. I wish to God, Sir, you had not come till tomorrow.” If the above will divert you as much as it did those who heard him, I shall not repent relating it to you, but must beg you not to show the letter to any one.
          I was very sorry to find all the way as we rode through



Massachusetts, that great prejudices had been made against the land tax & Mr Packard of Malborough told us, that a Number of his parishioners had told him that they voted for Mr Varnum for no other reason than as he was a great opposer to the “Land Tax.” I believe it is pretty certain that if Mr. G had consented to have stood as a candidate, he would have had a very great majority.
          I have at last put the office in tolerable order & all the papers in their proper departments, but found it no small piece of business for many of the papers were loose & in confusion. I find Mr & Mrs. Brisler very good friends, they pay every possible attention to me. He has written you five or six letters since he left Trenton respecting the house &c but as they were directed to the president Mr. Hastings sent them to Philadelphia, two of them he has stopped & two will go with this. Brisler says he has no encouragement now to make good diners &c for there are no ladies & if every thing is ever so good, gentlemen never give any credit. He cannot find the stamp for invitation cards & we want it very much. If you recollect where it is please to write.
          I want to hear how my mother went home, how my good Uncle Cranch does &c. please to write to me often, I shall write to you again in a few days. The president is pretty well & in tolerable good spirits but very much involved in business.
          I am my dear aunt your affectionate nephew.
          
            Wm S Shaw
          
        